Citation Nr: 0517608	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  98-12 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a chronic back 
disorder.  

2.  Entitlement to service connection for a chronic right 
knee disorder.  

3.  Entitlement to service connection for a chronic left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had certified active service from April 1987 to 
September 1992 and additional active duty/active duty for 
training with the Virgin Islands Army National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
San Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) which determined that new and material evidence had not 
been received to reopen the veteran's claims of entitlement 
to service connection for a chronic back disorder, a chronic 
right knee disorder, and a chronic left knee disorder.  In 
November 2003, the Board remanded the veteran's claims to the 
RO for additional action.  

In March 2005, the VA determined that new and material 
evidence had been received to reopen the veteran's claims of 
entitlement to service connection for a chronic back 
disorder, a chronic right knee disorder, and a left knee 
disorder and denied the claims.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In reviewing the claims file, the Board observes that the 
veteran's periods of active service, active duty, and/or 
active duty for training with the Virgin Islands Army 
National Guard have not be verified and the complete service 
medical records associated with such duty have not been 
requested for incorporation into the record.  Indeed, it 
appears that the veteran may still be an active member of the 
National Guard.  

In reviewing the reports of the VA examinations for 
compensation purposes, the Board notes that they were 
conducted without review of the veteran's complete service 
medical records and did not address the report of the 
veteran's February 1987 physical examination for service 
entrance showing that he exhibited both an asymptomatic 
"rounded back" and "mild genu valgus" at the evaluation.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Given this fact and as the evaluations were not 
conducted with the benefit of the veteran's complete service 
medical records, the Board finds that an additional VA 
examination for compensation purposes would be helpful in 
resolving the issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the National Personnel 
Records Center and/or the appropriate 
service entity and request that (1) it 
verify the veteran's complete periods of 
active service, active duty, and active 
duty for training with the Virgin Islands 
Army National Guard and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.  

2.  Contact then veteran and request that 
he provide information as to all 
treatment of his chronic back, right 
knee, and left knee disabilities 
including the names and addresses of all 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  Request that copies of all VA 
clinical documentation, not already of 
record, be forwarded for incorporation 
into the record.  

4.  Schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic back/spine, right 
knee, and left knee disabilities.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion 
addressing the following questions:  

a.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic back or 
spine disability had its onset 
during active service; is 
etiological related to the veteran's 
"rounded back" noted at the 
February 1987 physical examination 
for service entrance; is etiological 
related to his inservice back 
complaints; or otherwise originated 
or increased in severity beyond its 
normal progression during active 
service, active duty, or active duty 
for training?  

b.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic right 
knee disability had its onset during 
active service; is etiological 
related to the veteran's "genu 
valgus" noted at the February 1987 
physical examination for service 
entrance; is etiological related to 
his inservice knee complaints; or 
otherwise originated or increased in 
severity beyond its normal 
progression active service, active 
duty, or active duty for training?  

c.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic left 
knee disability had its onset during 
active service; is etiological 
related to the veteran's "genu 
valgus" noted at the February 1987 
physical examination for service 
entrance; is etiological related to 
his inservice knee complaints; or 
otherwise originated or increased in 
severity beyond its normal 
progression active service, active 
duty, or active duty for training?  

Send the claims folder to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

5.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic back disorder, a chronic right 
knee disorder, and a chronic left knee 
disorder.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


